                   1                                         INDEX OF EXHIBITS
                   2
                   3
                       Exhibit       Document                                                                           Page
                   4
                         A.          Original Complaint ............................................................... 1
                   5
                   6     B.          Summons ............................................................................. 60
                   7     C.          Civil Cover Sheet ................................................................ 61
                   8     D.          Notice of Case Assignment ................................................. 62
                   9
                         E.          Form of Stipulation to Use ADR ........................................ 63
                  10
                         F.          Answer to Complaint .......................................................... 66
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
DLA P I PER LLP (US)   EAST\174638404.2                                      -11-
      SAN DIEGO
 1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
      Norman B. Blumenthal (State Bar #068687)
 2    Kyle R. Nordrehaug (State Bar #205975)
      Aparajit Bhowmik (State Bar #248066)
 3    Nicholas J. De Blouw (State Bar #280922)
     2255 Calle Clara
 4   La Jolla, CA 92037
     Telephone: (858)551-1223
 5   Facsimile: (858) 551-1232
     Website: www.bamlawca.com
 6
     Attorneys for Plaintiff
 7
 8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                             IN AND FOR THE COUNTY OF SAN DIEGO
10    ISMAEL ORTEGA, on behalf of the State           Case No.
11    of California, as a private attorney general,
                                                      REPRESENTATIVE ACTION
12                   Plaintiff,                       COMPLAINT FOR:

13    vs.                                             1. Civil Penalties Pursuant to Labor Code
                                                      § 2699, et seq. for violations of Labor
14    LOYAL SOURCE GOVERNMENT                         Code §§ 201, 202, 203, 204, 210, 226(a),
      SERVICES LLC, a Limited Liability               226.7, 510, 512, 558(a)(1)(2), 1194, 1197,
15    Company; and Does 1 through 50,                 1197.1, 1198, 2802.
      Inclusive;
16                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28                                                    1
                                   REPRESENTATIVE ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 1
 1          Plaintiff Ismael Ortega (“PLAINTIFF”), on behalf of the people of the State of
 2   California and as an “aggrieved employee” acting as a private attorney general under the Labor
 3   Code Private Attorney General Act of 2004, § 2699, et seq. (“PAGA”) only, alleges on
 4   information and belief, except for his own acts and knowledge which are based on personal
 5   knowledge, the following:
 6                                        INTRODUCTION
 7          1.     PLAINTIFF brings this action against Defendant Loyal Source Government
 8   Services LLC (“DEFENDANT”) seeking only to recover PAGA civil penalties for himself, and
 9   on behalf of all current and former aggrieved employees that worked for DEFENDANT.
10   PLAINTIFF does not seek to recover anything other than penalties as permitted by
11   California Labor Code § 2699. To the extent that statutory violations are mentioned for wage
12   violations, PLAINTIFF does not seek underlying general and/or special damages for those
13   violations, but simply the civil penalties permitted by California Labor Code § 2699.
14          2.     California has enacted the PAGA to permit an individual to bring an action on
15   behalf of himself and on behalf of others for PAGA penalties only, which is the precise and sole
16   nature of this action.
17          3.     Accordingly, PLAINTIFF seeks to obtain all applicable relief for
18   DEFENDANT’s violations under PAGA and solely for the relief as permitted by PAGA – that
19   is, penalties and any other relief the Court deems proper pursuant to the PAGA. Nothing in this
20   complaint should be construed as attempting to obtain any relief that would not be available in
21   a PAGA-only action.
22
23                                          THE PARTIES
24          4.     Defendant Loyal Source Government Services LLC (“DEFENDANT”) is a
25   limited liability company that at all relevant times mentioned herein conducted and continues
26   to conduct substantial and regular business throughout California.
27          5.     DEFENDANT is a staffing company that offers health care, human resources, IT
28
                                                    2
                                  REPRESENTATIVE ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 2
 1   and engineering services.
 2         6.     PLAINTIFF was employed by DEFENDANT in California as a non-exempt
 3   employee entitled to overtime pay and meal and rest periods from June of 2019 to December
 4   of 2019. PLAINTIFF was at all times relevant mentioned herein classified by DEFENDANT
 5   as a non-exempt employee paid in whole or in part on an hourly basis and received additional
 6   compensation from DEFENDANT in the form of non-discretionary incentive wages, including,
 7   but not limited to, performance bonus wages.
 8         7.     PLAINTIFF, and such persons that may be added from time to time who satisfy
 9   the requirements and exhaust the administrative procedures under the Private Attorney General
10   Act, brings this Representative Action on behalf of the State of California with respect to
11   himself and all individuals who worked for DEFENDANT in California and who were
12   classified as non-exempt employees (“AGGRIEVED EMPLOYEES”) during the time period
13   of January 28, 2019 until a date as determined by the Court (the "PAGA PERIOD").
14         8.     PLAINTIFF, on behalf of himself and all AGGRIEVED EMPLOYEES presently
15   or formerly employed by DEFENDANT during the PAGA PERIOD, brings this representative
16   action pursuant to Labor Code § 2699, et seq. seeking fixed civil penalties for DEFENDANT’s
17   violation of California Labor Code §§ 201, 202, 203, 204, 210, 226(a), 226.7, 510, 512,
18   558(a)(1)(2), 1194, 1197, 1197.1, 1198, 2802, and the applicable Wage Order(s). Based upon
19   the foregoing, PLAINTIFF and all AGGRIEVED EMPLOYEES are aggrieved employees
20   within the meaning of Labor Code § 2699, et seq.
21         9.     The true names and capacities, whether individual, corporate, subsidiary,
22   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
23   unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant
24   to Cal. Civ. Proc. Code § 474. PLAINTIFF will seek leave to amend this Complaint to allege
25   the true names and capacities of Does 1 through 50, inclusive, when they are ascertained.
26   PLAINTIFF is informed and believes, and based upon that information and belief alleges, that
27   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
28
                                                    3
                                 REPRESENTATIVE ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 3
 1   responsible in some manner for one or more of the events and happenings that proximately
 2   caused the injuries and damages hereinafter alleged.
 3          10.    The agents, servants and/or employees of the Defendants and each of them acting
 4   on behalf of the Defendants acted within the course and scope of his, her or its authority as the
 5   agent, servant and/or employee of the Defendants, and personally participated in the conduct
 6   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
 7   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
 8   all Defendants are jointly and severally liable to PLAINTIFF and the other AGGRIEVED
 9   EMPLOYEES, for the loss sustained as a proximate result of the conduct of the Defendants’
10   agents, servants and/or employees.
11                                         THE CONDUCT
12          11.    During the PAGA PERIOD, DEFENDANT failed and continues to fail to
13   accurately calculate and pay PLAINTIFF and the other AGGRIEVED EMPLOYEES for their
14   minimum and overtime wages. DEFENDANT unlawfully and unilaterally failed to accurately
15   calculate minimum and overtime wages for time worked by PLAINTIFF and other
16   AGGRIEVED EMPLOYEES in order to avoid paying these employees the correct
17   compensation. As a result, PLAINTIFF and the other AGGRIEVED EMPLOYEES forfeited
18   wages due them for working without compensation at the correct minimum wage and overtime
19   rates. DEFENDANT’s policy and practice to not pay the AGGRIEVED EMPLOYEES the
20   correct compensation for all time worked in accordance with applicable law is evidenced by
21   DEFENDANT’s business records. This policy and practice of DEFENDANT was intended to
22   purposefully avoid the payment of the correct compensation as required by California law which
23   allowed DEFENDANT to illegally profit and gain an unfair advantage over competitors who
24   complied with the law.
25          12.    During the PAGA PERIOD, DEFENDANT failed to accurately record and pay
26   PLAINTIFF and other AGGRIEVED EMPLOYEES for the actual amount of time these
27   employees worked.        Pursuant to the Industrial Welfare Commission Wage Orders,
28
                                                    4
                                  REPRESENTATIVE ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 4
 1   DEFENDANT is required to pay PLAINTIFF and other AGGRIEVED EMPLOYEES for all
 2   time worked, meaning the time during which an employee was subject to the control of an
 3   employer, including all the time the employee was permitted or suffered to permit this work.
 4   DEFENDANT required these employees to work off the clock without paying them for all the
 5   time they were under DEFENDANT’s control.              Specifically, DEFENDANT required
 6   PLAINTIFF to work while clocked out during what was supposed to be PLAINTIFF’s off-duty
 7   meal break. PLAINTIFF was from time to time interrupted by work assignments. Indeed there
 8   were days where PLAINTIFF did not even receive a partial lunch. As a result, PLAINTIFF and
 9   other AGGRIEVED EMPLOYEES forfeited minimum wage and overtime compensation by
10   working without their time being accurately recorded and without compensation at the
11   applicable minimum wage and overtime rates. To the extent that the time worked off the clock
12   did not qualify for overtime premium payment, DEFENDANT failed to pay minimum wages
13   for the time worked off-the-clock in violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1.
14          13.    State and federal law provides that employees must be paid overtime at one-and-
15   one-half times their “regular rate of pay.” PLAINTIFF and other AGGRIEVED EMPLOYEES
16   were compensated at an hourly rate plus incentive pay that was tied to specific elements of an
17   employee’s performance.
18          14.    The second component of PLAINTIFF’s and other AGGRIEVED EMPLOYEES’
19   compensation was DEFENDANT’s non-discretionary incentive program that paid PLAINTIFF
20   and other AGGRIEVED EMPLOYEES incentive wages based on their performance for
21   DEFENDANT. The non-discretionary incentive program provided all employees paid on an
22   hourly basis with incentive compensation when the employees met the various performance
23   goals set by DEFENDANT. However, when calculating the regular rate of pay in order to pay
24   overtime to PLAINTIFF and other AGGRIEVED EMPLOYEES, DEFENDANT failed to
25   include the incentive compensation as part of the employees’ “regular rate of pay” for purposes
26   of calculating overtime pay. Management and supervisors described the incentive program to
27   potential and new employees as part of the compensation package. As a matter of law, the
28
                                                   5
                                  REPRESENTATIVE ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 5
 1   incentive compensation received by PLAINTIFF and other AGGRIEVED EMPLOYEES must
 2   be included in the “regular rate of pay.” The failure to do so has resulted in a underpayment of
 3   overtime compensation to PLAINTIFF and other AGGRIEVED EMPLOYEES by
 4   DEFENDANT.
 5          15.    In violation of the applicable sections of the California Labor Code and the
 6   requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT
 7   intentionally and knowingly failed to compensate PLAINTIFF and the other AGGRIEVED
 8   EMPLOYEES at the correct rate of pay for all overtime worked. This policy and practice of
 9   DEFENDANT is intended to purposefully avoid the payment of the correct overtime
10   compensation as required by California law which allowed DEFENDANT to illegally profit and
11   gain an unfair advantage over competitors who complied with the law. To the extent equitable
12   tolling operates to toll claims by the AGGRIEVED EMPLOYEES against DEFENDANT, the
13   PAGA PERIOD should be adjusted accordingly.
14          16.    As a result of their rigorous work schedules, PLAINTIFF and other
15   AGGRIEVED EMPLOYEES were from time to time unable to take off duty meal breaks and
16   were not fully relieved of duty for meal periods. PLAINTIFF and other AGGRIEVED
17   EMPLOYEES were from time to time required to perform work as ordered by DEFENDANT
18   for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
19   DEFENDANT failed to provide PLAINTIFF and AGGRIEVED EMPLOYEES with a second
20   off-duty meal period from time to time in which these employees were required by
21   DEFENDANT to work ten (10) hours of work. PLAINTIFF and the other AGGRIEVED
22   EMPLOYEES therefore forfeited meal breaks without additional compensation and in
23   accordance with DEFENDANT’s corporate policy and practice.
24          17.    During the PAGA PERIOD, PLAINTIFF and other AGGRIEVED EMPLOYEES
25   were from time to time also required to work in excess of four (4) hours without being provided
26   ten (10) minute rest periods. Further, these employees were denied their first rest periods of at
27   least ten (10) minutes for some shifts worked of at least two (2) to four (4) hours, a first and
28
                                                    6
                                  REPRESENTATIVE ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 6
 1   second rest period of at least ten (10) minutes for some shifts worked of between six (6) and
 2   eight (8) hours, and a first, second and third rest period of at least ten (10) minutes for some
 3   shifts worked of ten (10) hours or more from time to time.             PLAINTIFF and other
 4   AGGRIEVED EMPLOYEES were also not provided with one hour wages in lieu thereof. As
 5   a result of their rigorous work schedules, PLAINTIFF and other AGGRIEVED EMPLOYEES
 6   were periodically denied their proper rest periods by DEFENDANT and DEFENDANT’s
 7   managers. Additionally, the applicable California Wage Order requires employers to provide
 8   employees with off-duty rest periods, which the California Supreme Court defined as time
 9   during which an employee is relieved from all work related duties and free from employer
10   control. In so doing, the Court held that the requirement under California law that employers
11   authorize and permit all employees to take rest period means that employers must relieve
12   employees of all duties and relinquish control over how employees spend their time which
13   includes control over the locations where employees may take their rest period. Employers
14   cannot impose controls that prohibit an employee from taking a brief walk - five minutes out,
15   five minutes back.      Here, DEFENDANT’s policy restricted PLAINTIFF and other
16   AGGRIEVED EMPLOYEES from unconstrained walks and was unlawful based on
17   Defendant’s rule which stated PLAINTIFF and other AGGRIEVED EMPLOYEES could not
18   leave the work premises during their rest period.
19          18.    Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
20   employees with an accurate itemized wage statement in writing showing, among other things,
21   gross wages earned and all applicable hourly rates in effect during the pay period and the
22   corresponding amount of time worked at each hourly rate. DEFENDANT from time to time
23   failed to provide to PLAINTIFF and the AGGRIEVED EMPLOYEES wage statements that
24   identify the correct gross and net wages earned, the applicable number of hours worked and
25   rates of pay. Aside, from the violations listed above in this paragraph, DEFENDANT failed
26   to issue to PLAINTIFF and other AGGRIEVED EMPLOYEES an itemized wage statement that
27   lists all the requirements under California Labor Code 226 et seq.
28
                                                    7
                                  REPRESENTATIVE ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 7
 1          19.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify
 2   PLAINTIFF and the other AGGRIEVED EMPLOYEES for required business expenses
 3   incurred by the PLAINTIFF and other AGGRIEVED EMPLOYEES in direct consequence of
 4   discharging their duties on behalf of DEFENDANT. Under California Labor Code Section
 5   2802, employers are required to indemnify employees for all expenses incurred in the course
 6   and scope of their employment. Cal. Lab. Code § 2802 expressly states that "an employer shall
 7   indemnify his or her employee for all necessary expenditures or losses incurred by the employee
 8   in direct consequence of the discharge of his or her duties, or of his or her obedience to the
 9   directions of the employer, even though unlawful, unless the employee, at the time of obeying
10   the directions, believed them to be unlawful."
11          20.    In the course of their employment PLAINTIFF and other AGGRIEVED
12   EMPLOYEES as a business expense, were required by DEFENDANT to use their own personal
13   cellular phones as a result of and in furtherance of their job duties as employees for
14   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
15   associated with the use of their personal cellular phones for DEFENDANT’s benefit.
16   Specifically, PLAINTIFF and other AGGRIEVED EMPLOYEES were required by
17   DEFENDANT to use their personal cellular phones to for work related issues. As a result, in
18   the course of their employment with DEFENDANT, PLAINTIFF and other AGGRIEVED
19   EMPLOYEES incurred unreimbursed business expenses which included, but were not limited
20   to, costs related to the use of their personal cellular phones all on behalf of and for the benefit
21   of DEFENDANT.
22          21.    By reason of this conduct applicable to PLAINTIFF and all AGGRIEVED
23   EMPLOYEES, DEFENDANT engaged in a company-wide policy and procedure which failed
24   to accurately calculate and record the correct overtime rate for the overtime worked by
25   PLAINTIFF and other AGGRIEVED EMPLOYEES.                      The proper calculation of these
26   employees’ overtime hour rates is the DEFENDANT’s burden. As a result of DEFENDANT’s
27   intentional disregard of the obligation to meet this burden, DEFENDANT failed to properly
28
                                                      8
                                   REPRESENTATIVE ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 8
 1   calculate and/or pay all required overtime compensation for work performed by the
 2   AGGRIEVED EMPLOYEES and violated the California Labor Code and regulations
 3   promulgated thereunder as herein alleged.
 4          22.    All of the conduct and violations alleged herein occurred during the PAGA
 5   PERIOD. To the extent that any of the conduct and violations alleged herein did not affect
 6   PLAINTIFF during the PAGA PERIOD, PLAINTIFF seeks penalties for those violations that
 7   affected other AGGRIEVED EMPLOYEES pursuant to Carrington v. Starbucks Corp. 2018
 8   AJDAR 12157 (Certified for Publication 12/19/18).
 9
                                    JURISDICTION AND VENUE
10
            23.    This Court has jurisdiction over this Action pursuant to California Code of Civil
11
     Procedure, Section 410.10.
12
            24.    Venue is proper in this Court pursuant to California Code of Civil Procedure,
13
     Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
14
     maintained offices and facilities in this County and/or conducts substantial business in this
15
     County, and (ii) committed the wrongful conduct herein alleged in this County against
16
     PLAINTIFF and the AGGRIEVED EMPLOYEES.
17
18                                    FIRST CAUSE OF ACTION
19                       For Violation of the Private Attorneys General Act
20                                  [Cal. Lab. Code §§ 2698, et seq.]
21                          (By PLAINTIFF and Against All Defendants)
22          25.    PLAINTIFF incorporates by reference the allegations set forth in paragraphs 1-24,
23   supra, as though fully set forth at this point.
24          26.    PAGA is a mechanism by which the State of California itself can enforce state
25   labor laws through the employee suing under the PAGA who do so as the proxy or agent of the
26   state's labor law enforcement agencies. An action to recover civil penalties under PAGA is
27   fundamentally a law enforcement action designed to protect the public and not to benefit private
28
                                                       9
                                   REPRESENTATIVE ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 9
 1   parties. The purpose of the PAGA is not to recover damages or restitution, but to create a
 2   means of "deputizing" citizens as private attorneys general to enforce the Labor Code. In
 3   enacting PAGA, the California Legislature specified that "it was ... in the public interest to
 4   allow aggrieved employees, acting as private attorneys general to recover civil penalties for
 5   Labor Code violations ..." Stats. 2003, ch. 906, § 1. Accordingly, PAGA claims cannot be
 6   subject to arbitration.
 7          27.    PLAINTIFF, and such persons that may be added from time to time who satisfy
 8   the requirements and exhaust the administrative procedures under the Private Attorney General
 9   Act, brings this Representative Action on behalf of the State of California with respect to
10   himself and all individuals who worked for DEFENDANT in California and were classified as
11   non-exempt employees (the "AGGRIEVED EMPLOYEES") during the time period of January
12   28, 2019 until a date as determined by the Court (the "PAGA PERIOD").
13          28.    On January 28, 2020, PLAINTIFF gave written notice by electronic mail to the
14   Labor and Workforce Development Agency (the "Agency") and by certified mail to the
15   employer of the specific provisions of this code alleged to have been violated as required by
16   Labor Code § 2699.3. See Exhibit #1, attached hereto and incorporated by this reference
17   herein. The statutory waiting period for PLAINTIFF to add these allegations to the Complaint
18   has expired. As a result, pursuant to Section 2699.3, PLAINTIFF may now commence a
19   representative civil action under PAGA pursuant to Section 2699 as the proxy of the State of
20   California with respect to all AGGRIEVED EMPLOYEES as herein defined.
21          29.    The policies, acts and practices heretofore described were and are an unlawful
22   business act or practice because DEFENDANT (a) failed to provide PLAINTIFF and the other
23   AGGRIEVED EMPLOYEES accurate itemized wage statements, (b) failed to properly record
24   and provide legally required meal and rest periods, (c) failed to pay overtime wages, (d) failed
25   to pay minimum wages, (e) failed to provide wages when due, and (f) failed to reimburse
26   employees for required expenses, all in violation of the applicable Labor Code sections listed
27   in Labor Code Sections §§ 201, 202, 203, 204, 210, 226(a), 226.7, 510, 512, 558(a)(1)(2), 1194,
28
                                                   10
                                  REPRESENTATIVE ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 10
 1   1197, 1197.1, 1198, 2802, and the applicable Industrial Wage Order(s), and thereby gives rise
 2   to civil penalties as a result of such conduct.1 PLAINTIFF hereby seeks recovery of only civil
 3   penalties as prescribed by the Labor Code Private Attorney General Act of 2004 as the
 4   representative of the State of California for the illegal conduct perpetrated on PLAINTIFF and
 5   the other AGGRIEVED EMPLOYEES.
 6
 7                                    PRAYER FOR RELIEF
 8          WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and
 9   severally, as follows:
10          1.     On behalf of the State of California and with respect to all AGGRIEVED
11                 EMPLOYEES:
12                 A)     Recovery of civil penalties as prescribed by the Labor Code Private
13   Attorneys General Act of 2004; and,
14                 B)     An award of attorneys’ fees and cost of suit, as allowable under the
15   law, including, but not limited to, pursuant to Labor Code §2699.
16
17   Dated: April 10, 2020              BLUMENTHAL NORDREHAUG BHOWMIK
                                        DE BLOUW LLP
18
19
20                                      By:    /s/ Norman Blumenthal
                                               Norman B. Blumenthal
21                                             Attorneys for Plaintiff
22
23
24
25
26
27      1
        Plaintiff specifically excludes and/or does not allege any claims under California Labor
28   Code §558(a)(3).
                                                   11
                                 REPRESENTATIVE ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 11
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
       EXHIBIT 1
23
24
25
26
27
28
                   12
     REPRESENTATIVE ACTION COMPLAINT
         EXHIBIT A
          PAGE 12
        BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
                                             2255 CALLE CLARA
                                     LA JOLLA, CALIFORNIA 92037
                                           Web Site: www.bamlawca.com
        San Diego | San Francisco | Sacramento | Los Angeles | Riverside | Santa Clara | Orange | Chicago
                                               Phone: (858) 551-1223
                                                Fax: (858) 551-1232

WRITERS E-MAIL:                                                                                    WRITERS EXT:
Nick@bamlawca.com                                                                                       1004


    January 28, 2020
    CA2065

      VIA ONLINE FILING TO LWDA AND CERTIFIED MAIL TO DEFENDANT


    Labor and Workforce Development Agency                Loyal Source Government Services LLC
    Online Filing                                         Certified Mail # 70192280000189178366
                                                          Registered Agent Solutions, Inc.
                                                          1220 S Street, Suite 150
                                                          Sacramento, CA 95811



            Re:    Notice Of Violations Of California Labor Code Sections §§ 201, 202,
            203, 204, 210, 226(a), 226.7, 510, 512, 558(a)(1)(2), 1194, 1197, 1197.1,
            1198, 2802, Violation of Applicable Industrial Welfare Commission Wage
            Order(s), and Pursuant To California Labor Code Section 2699.5.

    Dear Sir/Madam:

             “Aggrieved Employees” refers to all individuals who are or previously were
    employed by Defendant Loyal Source Government Services LLC in California and classified
    as non-exempt employees during the time period of January 28, 2019 until a date as
    determined by the Court. Our offices represent Plaintiff Ismael Ortega (“Plaintiff”), and
    other Aggrieved Employees in a lawsuit against Defendant Loyal Source Government
    Services LLC (“Defendant”). Plaintiff was employed by Defendant in California from June
    of 2019 to December of 2019 as a non-exempt employee entitled to the legally required meal
    and rest breaks and payment for all time worked under Defendant’s control. Defendant,
    however, unlawfully failed to record and pay Plaintiff and other Aggrieved Employees for
    all of their time worked, including minimum and overtime wages, and for all of their missed
    meal and rest breaks. Plaintiff further contends that Defendant failed to provide accurate
    wage statements to him, and other Aggrieved Employees, in violation of California Labor
    Code section 226(a). Additionally, Plaintiff contends that Defendant failed to comply with
    Industrial Wage Order 7(A)(3) in that Defendant failed to keep time records showing when
    Plaintiff began and ended each shift and meal period. Said conduct, in addition to the
    foregoing, as well as the conduct alleged in the incorporated Complaint, violates Labor Code
    §§ 201, 202, 203, 204, 210, 226(a), 226.7, 510, 512, 558(a)(1)(2), 1194, 1197, 1197.1, 1198,
    2802, Violation of the applicable Industrial Welfare Commission Wage Order(s), and is
    therefore actionable under California Labor Code section 2699.3.



                                               EXHIBIT A
                                                PAGE 13
         A true and correct copy of the Complaint by Plaintiff against Defendant, which (i)
identifies the alleged violations, (ii) details the facts and theories which support the alleged
violations, (iii) details the specific work performed by Plaintiff, (iii) sets forth the
people/entities, dates, classifications, violations, events, and actions which are at issue to the
extent known to Plaintiff, and (iv) sets forth the illegal practices used by Defendant, is
attached hereto. This information provides notice to the Labor and Workforce Development
Agency of the facts and theories supporting the alleged violations for the agency’s reference.
Plaintiff therefore incorporates the allegations of the attached Complaint into this letter as
if fully set forth herein. If the agency needs any further information, please do not hesitate
to ask.

        This notice is provided to enable Plaintiff to proceed with the Complaint against
Defendant as authorized by California Labor Code section 2699, et seq. The filing fee of $75
is being mailed to the Department of Industrial Relations Accounting unit with an
identification of the Plaintiff, the Defendant and the notice. The lawsuit consists of other
Aggrieved Employees. As counsel, our intention is to vigorously prosecute the claims as
alleged in the Complaint, and to procure civil penalties as provided by the Private Attorney
General Statue of 2004 on behalf of Plaintiff and all Aggrieved Employees.

       Your earliest response to this notice is appreciated. If you have any questions of
concerns, please do not hesitate to contact me at the above number and address.

                                                                        Respectfully,

                                                                        /s/ Nicholas J. De Blouw

                                                                        Nicholas J. De Blouw, Esq.




K:\D\Dropbox (NBB)\Pending Litigation\Loyal Source Government Services - Ortega\l-paga-01.wpd




                                                   EXHIBIT A
                                                    PAGE 14
 1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
      Norman B. Blumenthal (State Bar #068687)
 2    Kyle R. Nordrehaug (State Bar #205975)
      Aparajit Bhowmik (State Bar #248066)
 3   2255 Calle Clara
     La Jolla, CA 92037
 4   Telephone: (858)551-1223
     Facsimile: (858) 551-1232
 5   Website: www.bamlawca.com
 6   Attorneys for Plaintiff
 7
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                               IN AND FOR THE COUNTY OF SAN DIEGO
 9
10    ISMAEL ORTEGA, an individual, on           Case No.
11    behalf of himself and on behalf of all
      persons similarly situated,                CLASS ACTION COMPLAINT FOR:
12                   Plaintiff,                  1. UNFAIR COMPETITION IN
13                                               VIOLATION OF CAL. BUS. & PROF.
      vs.                                        CODE §§ 17200, et seq.;
14                                               2. FAILURE TO PAY OVERTIME
      LOYAL SOURCE GOVERNMENT                    WAGES IN VIOLATION OF CAL. LAB.
15    SERVICES LLC, a Limited Liability          CODE §§ 510, et seq.;
      Company; and Does 1 through 50,            3. FAILURE TO PAY MINIMUM
16    Inclusive;                                 WAGES IN VIOLATION OF CAL. LAB.
                                                 CODE §§ 1194, 1197 & 1197.1;
17                 Defendants.                   4. FAILURE TO PROVIDE REQUIRED
                                                 MEAL PERIODS IN VIOLATION OF
18                                               CAL. LAB. CODE §§ 226.7 & 512 AND
                                                 THE APPLICABLE IWC WAGE ORDER;
19                                               5. FAILURE TO PROVIDE REQUIRED
                                                 REST PERIODS IN VIOLATION OF
20                                               CAL. LAB. CODE §§ 226.7 & 512 AND
                                                 THE APPLICABLE IWC WAGE ORDER;
21                                               6. FAILURE TO PROVIDE ACCURATE
                                                 ITEMIZED STATEMENTS IN
22                                               VIOLATION OF CAL. LAB. CODE § 226;
                                                 7. FAILURE TO REIMBURSE EMPLOYEES
23                                               FOR REQUIRED EXPENSES IN
                                                 VIOLATION OF CAL. LAB. CODE § 2802;
24                                               and,
                                                 8. FAILURE TO PROVIDE WAGES
25                                               WHEN DUE IN VIOLATION OF CAL.
                                                 LAB. CODE §§ 201, 202 AND 203.
26                                               DEMAND FOR A JURY TRIAL
27
28                                               1
                                       CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 15
 1          Plaintiff Ismael Ortega (“PLAINTIFF”), an individual, on behalf of himself and all other
 2   similarly situated current and former employees, alleges on information and belief, except for
 3   his own acts and knowledge which are based on personal knowledge, the following:
 4
 5                                         THE PARTIES
 6          1.     Defendant Loyal Source Government Services LLC (“DEFENDANT”) is a
 7   limited liability company that at all relevant times mentioned herein conducted and continues
 8   to conduct substantial and regular business throughout California.
 9          2.     DEFENDANT is a staffing company that offers health care, human resources, IT
10   and engineering services.
11          3.     PLAINTIFF was employed by DEFENDANT in California as a non-exempt
12   employee entitled to overtime pay and meal and rest periods from June of 2019 to December
13   of 2019. PLAINTIFF was at all times relevant mentioned herein classified by DEFENDANT
14   as a non-exempt employee paid in whole or in part on an hourly basis and received additional
15   compensation from DEFENDANT in the form of non-discretionary incentive wages, including,
16   but not limited to, performance bonus wages
17          4.     PLAINTIFF brings this Class Action on behalf of himself and a California class,
18   defined as all individuals who are or previously were employed by DEFENDANT in California
19   and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
20   period beginning on the date four (4) years prior to the filing of this Complaint and ending on
21   the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount in
22   controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million
23   dollars ($5,000,000.00).
24          5.     PLAINTIFF brings this Class Action on behalf of himself and a CALIFORNIA
25   CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during
26   the CALIFORNIA CLASS PERIOD caused by DEFENDANT’s uniform policy and practice
27   which failed to lawfully compensate these employees for all their overtime worked.
28
                                                   2
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 16
 1   DEFENDANT’s uniform policy and practice alleged herein is an unlawful, unfair and deceptive
 2   business practice whereby DEFENDANT retained and continues to retain wages due
 3   PLAINTIFF and the other members of the CALIFORNIA CLASS. PLAINTIFF and the other
 4   members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
 5   DEFENDANT in the future, relief for the named PLAINTIFF and the other members of the
 6   CALIFORNIA CLASS who have been economically injured by DEFENDANT’s past and
 7   current unlawful conduct, and all other appropriate legal and equitable relief.
 8          6.     The true names and capacities, whether individual, corporate, subsidiary,
 9   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
10   unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant
11   to Cal. Civ. Proc. Code § 474. PLAINTIFF will seek leave to amend this Complaint to allege
12   the true names and capacities of Does 1 through 50, inclusive, when they are ascertained.
13   PLAINTIFF is informed and believes, and based upon that information and belief alleges, that
14   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
15   responsible in some manner for one or more of the events and happenings that proximately
16   caused the injuries and damages hereinafter alleged.
17          7.     The agents, servants and/or employees of the Defendants and each of them acting
18   on behalf of the Defendants acted within the course and scope of his, her or its authority as the
19   agent, servant and/or employee of the Defendants, and personally participated in the conduct
20   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
21   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
22   all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
23   CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the
24   Defendants’ agents, servants and/or employees.
25   ///
26   ///
27   ///
28
                                                    3
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 17
 1                                       THE CONDUCT
 2         8.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed and continues
 3   to fail to accurately calculate and pay PLAINTIFF and the other members of the CALIFORNIA
 4   CLASS for their minimum and overtime wages. DEFENDANT unlawfully and unilaterally
 5   failed to accurately calculate minimum and overtime wages for time worked by PLAINTIFF and
 6   other members of the CALIFORNIA CLASS in order to avoid paying these employees the
 7   correct compensation. As a result, PLAINTIFF and the other members of the CALIFORNIA
 8   CLASS forfeited wages due them for working without compensation at the correct minimum
 9   wage and overtime rates. DEFENDANT’s uniform policy and practice to not pay the members
10   of the CALIFORNIA CLASS the correct compensation for all time worked in accordance with
11   applicable law is evidenced by DEFENDANT’s business records. This uniform policy and
12   practice of DEFENDANT was intended to purposefully avoid the payment of the correct
13   compensation as required by California law which allowed DEFENDANT to illegally profit and
14   gain an unfair advantage over competitors who complied with the law.
15         9.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to accurately
16   record and pay PLAINTIFF and other CALIFORNIA CLASS Members for the actual amount
17   of time these employees worked. Pursuant to the Industrial Welfare Commission Wage Orders,
18   DEFENDANT is required to pay PLAINTIFF and other CALIFORNIA CLASS Members for
19   all time worked, meaning the time during which an employee was subject to the control of an
20   employer, including all the time the employee was permitted or suffered to permit this work.
21   DEFENDANT required these employees to work off the clock without paying them for all the
22   time they were under DEFENDANT’s control.            Specifically, DEFENDANT required
23   PLAINTIFF to work while clocked out during what was supposed to be PLAINTIFF’s off-duty
24   meal break. PLAINTIFF was from time to time interrupted by work assignments. Indeed there
25   were days where PLAINTIFF did not even receive a partial lunch. As a result, PLAINTIFF and
26   other CALIFORNIA CLASS Members forfeited minimum wage and overtime compensation
27   by working without their time being accurately recorded and without compensation at the
28
                                                  4
                                      CLASS ACTION COMPLAINT
                                      EXHIBIT A
                                       PAGE 18
 1   applicable minimum wage and overtime rates. To the extent that the time worked off the clock
 2   did not qualify for overtime premium payment, DEFENDANT failed to pay minimum wages
 3   for the time worked off-the-clock in violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1.
 4         10.    State and federal law provides that employees must be paid overtime at one-and-
 5   one-half times their “regular rate of pay.” PLAINTIFF and other CALIFORNIA CLASS
 6   Members were compensated at an hourly rate plus incentive pay that was tied to specific
 7   elements of an employee’s performance.
 8         11.    The second component of PLAINTIFF’s and other CALIFORNIA CLASS
 9   Members’ compensation was DEFENDANT’s non-discretionary incentive program that paid
10   PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their
11   performance for DEFENDANT.         The non-discretionary incentive program provided all
12   employees paid on an hourly basis with incentive compensation when the employees met the
13   various performance goals set by DEFENDANT. However, when calculating the regular rate
14   of pay in order to pay overtime to PLAINTIFF and other CALIFORNIA CLASS Members,
15   DEFENDANT failed to include the incentive compensation as part of the employees’ “regular
16   rate of pay” for purposes of calculating overtime pay. Management and supervisors described
17   the incentive program to potential and new employees as part of the compensation package. As
18   a matter of law, the incentive compensation received by PLAINTIFF and other CALIFORNIA
19   CLASS Members must be included in the “regular rate of pay.” The failure to do so has
20   resulted in a systematic underpayment of overtime compensation to PLAINTIFF and other
21   CALIFORNIA CLASS Members by DEFENDANT.
22         12.    In violation of the applicable sections of the California Labor Code and the
23   requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT as
24   a matter of company policy, practice and procedure, intentionally and knowingly failed to
25   compensate PLAINTIFF and the other members of the CALIFORNIA CLASS at the correct
26   rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
27   intended to purposefully avoid the payment of the correct overtime compensation as required
28
                                                  5
                                      CLASS ACTION COMPLAINT
                                      EXHIBIT A
                                       PAGE 19
 1   by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
 2   over competitors who complied with the law. To the extent equitable tolling operates to toll
 3   claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
 4   PERIOD should be adjusted accordingly.
 5          13.    As a result of their rigorous work schedules, PLAINTIFF and other
 6   CALIFORNIA CLASS Members were from time to time unable to take off duty meal breaks
 7   and were not fully relieved of duty for meal periods. PLAINTIFF and other CALIFORNIA
 8   CLASS Members were from time to time required to perform work as ordered by
 9   DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
10   break. Further, DEFENDANT failed to provide PLAINTIFF and CALIFORNIA CLASS
11   Members with a second off-duty meal period from time to time in which these employees were
12   required by DEFENDANT to work ten (10) hours of work. PLAINTIFF and the other
13   CALIFORNIA CLASS Members therefore forfeited meal breaks without additional
14   compensation and in accordance with DEFENDANT’s strict corporate policy and practice.
15          14.    During the CALIFORNIA CLASS PERIOD, PLAINTIFF and other
16   CALIFORNIA CLASS Members were from time to time also required to work in excess of four
17   (4) hours without being provided ten (10) minute rest periods. Further, these employees were
18   denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
19   (2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
20   worked of between six (6) and eight (8) hours, and a first, second and third rest period of at
21   least ten (10) minutes for some shifts worked of ten (10) hours or more from time to time.
22   PLAINTIFF and other CALIFORNIA CLASS Members were also not provided with one hour
23   wages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other
24   CALIFORNIA CLASS Members were periodically denied their proper rest periods by
25   DEFENDANT and DEFENDANT’s managers. Additionally, the applicable California Wage
26   Order requires employers to provide employees with off-duty rest periods, which the California
27   Supreme Court defined as time during which an employee is relieved from all work related
28
                                                     6
                                        CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 20
 1   duties and free from employer control. In so doing, the Court held that the requirement under
 2   California law that employers authorize and permit all employees to take rest period means that
 3   employers must relieve employees of all duties and relinquish control over how employees
 4   spend their time which includes control over the locations where employees may take their rest
 5   period. Employers cannot impose controls that prohibit an employee from taking a brief walk -
 6   five minutes out, five minutes back.       Here, DEFENDANT’s uniform policy restricted
 7   PLAINTIFF and other CALIFORNIA CLASS Members from unconstrained walks and was
 8   unlawful based on Defendant’s rule which stated PLAINTIFF and other CALIFORNIA CLASS
 9   Members could not leave the work premises during their rest period.
10          15.    Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
11   employees with an accurate itemized wage statement in writing showing, among other things,
12   gross wages earned and all applicable hourly rates in effect during the pay period and the
13   corresponding amount of time worked at each hourly rate. DEFENDANT from time to time
14   failed to provide to PLAINTIFF and the CALIFORNIA CLASS wage statements that identify
15   the correct gross and net wages earned, the applicable number of hours worked and rates of pay.
16   Aside, from the violations listed above in this paragraph, DEFENDANT failed to issue to
17   PLAINTIFF and other CALIFORNIA CLASS members an itemized wage statement that lists
18   all the requirements under California Labor Code 226 et seq.
19          16.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify
20   PLAINTIFF and the other CALIFORNIA CLASS Members for required business expenses
21   incurred by the PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence
22   of discharging their duties on behalf of DEFENDANT. Under California Labor Code Section
23   2802, employers are required to indemnify employees for all expenses incurred in the course
24   and scope of their employment. Cal. Lab. Code § 2802 expressly states that "an employer shall
25   indemnify his or her employee for all necessary expenditures or losses incurred by the employee
26   in direct consequence of the discharge of his or her duties, or of his or her obedience to the
27   directions of the employer, even though unlawful, unless the employee, at the time of obeying
28
                                                    7
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 21
 1   the directions, believed them to be unlawful."
 2          17.    In the course of their employment PLAINTIFF and other CALIFORNIA CLASS
 3   Members as a business expense, were required by DEFENDANT to use their own personal
 4   cellular phones as a result of and in furtherance of their job duties as employees for
 5   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
 6   associated with the use of their personal cellular phones for DEFENDANT’s benefit.
 7   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
 8   DEFENDANT to use their personal cellular phones to for work related issues. As a result, in
 9   the course of their employment with DEFENDANT, PLAINTIFF and other members of the
10   CALIFORNIA CLASS incurred unreimbursed business expenses which included, but were not
11   limited to, costs related to the use of their personal cellular phones all on behalf of and for the
12   benefit of DEFENDANT.
13          18.    By reason of this uniform conduct applicable to PLAINTIFF and all
14   CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
15   violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
16   (the “UCL”), by engaging in a company-wide policy and procedure which failed to accurately
17   calculate and record the correct overtime rate for the overtime worked by PLAINTIFF and other
18   CALIFORNIA CLASS Members. The proper calculation of these employees’ overtime hour
19   rates is the DEFENDANT’s burden. As a result of DEFENDANT’s intentional disregard of
20   the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
21   required overtime compensation for work performed by the members of the CALIFORNIA
22   CLASS and violated the California Labor Code and regulations promulgated thereunder as
23   herein alleged.
24          19.    Specifically as to PLAINTIFF’s pay, DEFENDANT provided compensation to
25   him in the form of two components. One component of PLAINTIFF’s compensation was a
26   base hourly wage.      The second component of PLAINTIFF’s compensation were non-
27   discretionary incentive wages. DEFENDANT paid the incentive wages, so long as PLAINTIFF
28
                                                      8
                                        CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 22
 1   met certain predefined performance requirements.          PLAINTIFF met DEFENDANT’s
 2   predefined eligibility performance requirements in various pay periods throughout his
 3   employment with DEFENDANT and DEFENDANT paid PLAINTIFF the non-discretionary
 4   incentive wages.    During these pay periods in which PLAINTIFF was paid the non-
 5   discretionary incentive wages by DEFENDANT, PLAINTIFF also worked overtime for
 6   DEFENDANT, but DEFENDANT never included the incentive compensation in PLAINTIFF’s
 7   regular rate of pay for the purposes of calculating what should have been PLAINTIFF’s
 8   accurate overtime rate and thereby underpaid PLAINTIFF for overtime worked throughout his
 9   employment with DEFENDANT.            The incentive compensation paid by DEFENDANT
10   constituted wages within the meaning of the California Labor Code and thereby should have
11   been part of PLAINTIFF’s “regular rate of pay.” PLAINTIFF was also from time to time
12   unable to take off duty meal and rest breaks and was not fully relieved of duty for his meal
13   periods. PLAINTIFF was required to perform work as ordered by DEFENDANT for more than
14   five (5) hours during a shift without receiving an off-duty meal break. Further, DEFENDANT
15   failed to provide PLAINTIFF with a second off-duty meal period from time to time in which
16   he was required by DEFENDANT to work ten (10) hours of work. PLAINTIFF therefore
17   forfeited meal and rest breaks without additional compensation and in accordance with
18   DEFENDANT’s strict corporate policy and practice. DEFENDANT also provided PLAINTIFF
19   with a pay stub that failed to accurately display PLAINTIFF’s correct rates of overtime pay and
20   payments for missed meal and rest periods for certain pay periods in violation of Cal. Lab. Code
21   § 226(a). To date, DEFENDANT has not fully paid PLAINTIFF the overtime compensation
22   still owed to him or any penalty wages owed to him under Cal. Lab. Code § 203. The amount
23   in controversy for PLAINTIFF individually does not exceed the sum or value of $75,000.
24
25                                 JURISDICTION AND VENUE
26          20.    This Court has jurisdiction over this Action pursuant to California Code of Civil
27   Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
28
                                                    9
                                       CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 23
 1   action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees
 2   of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.
 3          21.     Venue is proper in this Court pursuant to California Code of Civil Procedure,
 4   Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
 5   maintained offices and facilities in this County and/or conducts substantial business in this
 6   County, and (ii) committed the wrongful conduct herein alleged in this County against members
 7   of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.
 8
 9                                  THE CALIFORNIA CLASS
10          22.     PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive
11   Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
12   Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
13   all individuals who are or previously were employed by DEFENDANT in California and
14   classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
15   period beginning on the date four (4) years prior to the filing of this Complaint and ending on
16   the date as determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount in
17   controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million
18   dollars ($5,000,000.00).
19          23.     To the extent equitable tolling operates to toll claims by the CALIFORNIA
20   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
21   accordingly.
22          24.     The California Legislature has commanded that “all wages... ...earned by any
23   person in any employment are due and payable twice during each calendar month, on days
24   designated in advance by the employer as the regular paydays”, and further that “[a]ny work
25   in excess of eight hours in one workday and any work in excess of 40 hours in any one
26   workweek . . . shall be compensated at the rate of no less than one and one-half times the
27   regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
28
                                                   10
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 24
 1   Commission (IWC), however, is statutorily authorized to “establish exemptions from the
 2   requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
 3   professional employees, provided [inter alia] that the employee is primarily engaged in duties
 4   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
 5   independent judgment in performing those duties...” (Lab. Code § 510(a).) Neither the
 6   PLAINTIFF nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
 7   LABOR SUB-CLASS qualify for exemption from the above requirements.
 8            25.   DEFENDANT, as a matter of company policy, practice and procedure, and in
 9   violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
10   requirements, and the applicable provisions of California law, intentionally, knowingly, and
11   wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
12   calculate and record overtime compensation for overtime worked by PLAINTIFF and the other
13   members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit of this
14   work, required employees to perform this work and permitted or suffered to permit this
15   overtime work.
16            26.   DEFENDANT has the legal burden to establish that each and every
17   CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked and to
18   accurately calculate the “regular rate of pay” by including the incentive compensation that
19   PLAINTIFF and members of the CALIFORNIA CLASS were awarded by DEFENDANT.
20   DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to
21   have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy
22   or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable
23   overtime rate for all overtime worked, so as to satisfy their burden. This common business
24   practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
25   a class-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
26   §§ 17200, et seq. (the “UCL”) as causation, damages, and reliance are not elements of this
27   claim.
28
                                                    11
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 25
 1         27.    At no time during the CALIFORNIA CLASS PERIOD was the compensation for
 2   any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
 3   employee for all overtime worked at the applicable rate, as required by California Labor Code
 4   §§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the
 5   overtime compensation for any member of the CALIFORNIA CLASS properly recalculated so
 6   as to include all earnings in the overtime compensation calculation as required by California
 7   Labor Code §§ 510, et seq.
 8         28.    The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
 9   CLASS Members is impracticable.
10         29.    DEFENDANT uniformly violated the rights of the CALIFORNIA CLASS under
11   California law by:
12                (a)     Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
13                        §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
14                        place company policies, practices and procedures that failed to pay all
15                        minimum and overtime wages due the CALIFORNIA CLASS for all time
16                        worked, and failed to accurately record the applicable rates of all overtime
17                        worked by the CALIFORNIA CLASS;
18                (b)     Committing an act of unfair competition in violation of the California
19                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
20                        unlawfully, unfairly, and/or deceptively having in place a company policy,
21                        practice and procedure that failed to correctly calculate overtime
22                        compensation due to PLAINTIFF and the members of the CALIFORNIA
23                        CLASS;
24                (c)     Committing an act of unfair competition in violation of the California
25                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
26                        violating the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et
27                        seq., by failing to pay the correct federal overtime wages to the
28
                                                   12
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 26
 1                        PLAINTIFF and the members of the CALIFORNIA CLASS as legally
 2                        required by the FLSA, and retaining the unpaid federal overtime to the
 3                        benefit of DEFENDANT.;
 4                 (d)    Committing an act of unfair competition in violation of the California
 5                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
 6                        failing to provide mandatory meal and/or rest breaks to PLAINTIFF and
 7                        the CALIFORNIA CLASS members; and,
 8                 (e)    Committing an act of unfair competition in violation of the California
 9                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by
10                        violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and
11                        the CALIFORNIA CLASS members with necessary expenses incurred in
12                        the discharge of their job duties.
13          30.    This Class Action meets the statutory prerequisites for the maintenance of a Class
14   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
15                 (a)    The persons who comprise the CALIFORNIA CLASS are so numerous
16                        that the joinder of all such persons is impracticable and the disposition of
17                        their claims as a class will benefit the parties and the Court;
18                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
19                        that are raised in this Complaint are common to the CALIFORNIA
20                        CLASS will apply uniformly to every member of the CALIFORNIA
21                        CLASS;
22                 (c)    The claims of the representative PLAINTIFF are typical of the claims of
23                        each member of the CALIFORNIA CLASS. PLAINTIFF, like all the
24                        other members of the CALIFORNIA CLASS, was subjected to the
25                        uniform employment practices of DEFENDANT and was a non-exempt
26                        employee paid on an hourly basis and paid additional non-discretionary
27                        incentive wages who was subjected to the DEFENDANT’s practice and
28
                                                    13
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 27
 1                        policy which fails to pay the correct rate of overtime wages due to the
 2                        CALIFORNIA CLASS for all overtime worked by the CALIFORNIA
 3                        CLASS and thereby systematically underpays overtime compensation to
 4                        the CALIFORNIA CLASS. PLAINTIFF sustained economic injury as a
 5                        result of DEFENDANT’s employment practices. PLAINTIFF and the
 6                        members of the CALIFORNIA CLASS were and are similarly or
 7                        identically harmed by the same unlawful, deceptive, unfair and pervasive
 8                        pattern of misconduct engaged in by DEFENDANT; and,
 9                 (d)    The representative PLAINTIFF will fairly and adequately represent and
10                        protect the interest of the CALIFORNIA CLASS, and has retained
11                        counsel who are competent and experienced in Class Action litigation.
12                        There are no material conflicts between the claims of the representative
13                        PLAINTIFF and the members of the CALIFORNIA CLASS that would
14                        make class certification inappropriate. Counsel for the CALIFORNIA
15                        CLASS will vigorously assert the claims of all CALIFORNIA CLASS
16                        Members.
17          31.    In addition to meeting the statutory prerequisites to a Class Action, this action
18   is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
19                 (a)    Without class certification and determination of declaratory, injunctive,
20                        statutory and other legal questions within the class format, prosecution of
21                        separate actions by individual members of the CALIFORNIA CLASS will
22                        create the risk of:
23                        1)     Inconsistent or varying adjudications with respect to individual
24                               members of the CALIFORNIA CLASS which would establish
25                               incompatible standards of conduct for the parties opposing the
26                               CALIFORNIA CLASS; and/or,
27                        2)     Adjudication with respect to individual members of the
28                                                 14
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 28
 1                CALIFORNIA CLASS which would as a practical matter be
 2                dispositive of interests of the other members not party to the
 3                adjudication or substantially impair or impede their ability to
 4                protect their interests.
 5   (b)   The parties opposing the CALIFORNIA CLASS have acted or refused to
 6         act on grounds generally applicable to the CALIFORNIA CLASS, making
 7         appropriate class-wide relief with respect to the CALIFORNIA CLASS
 8         as a whole in that DEFENDANT uniformly failed to pay all wages due.
 9         Including the correct overtime rate, for all worked by the members of the
10         CALIFORNIA CLASS as required by law;
11         1)     With respect to the First Cause of Action, the final relief on behalf
12                of the CALIFORNIA CLASS sought does not relate exclusively to
13                restitution because through this claim PLAINTIFF seeks
14                declaratory relief holding that the DEFENDANT’s policy and
15                practices constitute unfair competition, along with declaratory
16                relief, injunctive relief, and incidental equitable relief as may be
17                necessary to prevent and remedy the conduct declared to constitute
18                unfair competition;
19   (c)   Common questions of law and fact exist as to the members of the
20         CALIFORNIA CLASS, with respect to the practices and violations of
21         California law as listed above, and predominate over any question
22         affecting only individual CALIFORNIA CLASS Members, and a Class
23         Action is superior to other available methods for the fair and efficient
24         adjudication of the controversy, including consideration of:
25         1)     The interests of the members of the CALIFORNIA CLASS in
26                individually controlling the prosecution or defense of separate
27                actions in that the substantial expense of individual actions will be
28                                   15
                        CLASS ACTION COMPLAINT
                        EXHIBIT A
                         PAGE 29
 1                       avoided to recover the relatively small amount of economic losses
 2                       sustained by the individual CALIFORNIA CLASS Members when
 3                       compared to the substantial expense and burden of individual
 4                       prosecution of this litigation;
 5                2)     Class certification will obviate the need for unduly duplicative
 6                       litigation that would create the risk of:
 7                       A.     Inconsistent or varying adjudications with respect to
 8                              individual members of the CALIFORNIA CLASS, which
 9                              would establish incompatible standards of conduct for the
10                              DEFENDANT; and/or,
11                       B.     Adjudications with respect to individual members of the
12                              CALIFORNIA CLASS would as a practical matter be
13                              dispositive of the interests of the other members not parties
14                              to the adjudication or substantially impair or impede their
15                              ability to protect their interests;
16                3)     In the context of wage litigation because a substantial number of
17                       individual CALIFORNIA CLASS Members will avoid asserting
18                       their legal rights out of fear of retaliation by DEFENDANT, which
19                       may adversely affect an individual’s job with DEFENDANT or
20                       with a subsequent employer, the Class Action is the only means to
21                       assert their claims through a representative; and,
22                4)     A class action is superior to other available methods for the fair
23                       and efficient adjudication of this litigation because class treatment
24                       will obviate the need for unduly and unnecessary duplicative
25                       litigation that is likely to result in the absence of certification of
26                       this action pursuant to Cal. Code of Civ. Proc. § 382.
27   32.   This Court should permit this action to be maintained as a Class Action pursuant
28                                         16
                               CLASS ACTION COMPLAINT
                               EXHIBIT A
                                PAGE 30
 1   to Cal. Code of Civ. Proc. § 382 because:
 2                (a)    The questions of law and fact common to the CALIFORNIA CLASS
 3                       predominate over any question affecting only individual CALIFORNIA
 4                       CLASS Members because the DEFENDANT’s employment practices are
 5                       uniform and systematically applied with respect to the CALIFORNIA
 6                       CLASS;
 7                (b)    A Class Action is superior to any other available method for the fair and
 8                       efficient adjudication of the claims of the members of the CALIFORNIA
 9                       CLASS because in the context of employment litigation a substantial
10                       number of individual CALIFORNIA CLASS Members will avoid
11                       asserting their rights individually out of fear of retaliation or adverse
12                       impact on their employment;
13                (c)    The members of the CALIFORNIA CLASS are so numerous that it is
14                       impractical to bring all members of the CALIFORNIA CLASS before the
15                       Court;
16                (d)    PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be
17                       able to obtain effective and economic legal redress unless the action is
18                       maintained as a Class Action;
19                (e)    There is a community of interest in obtaining appropriate legal and
20                       equitable relief for the acts of unfair competition, statutory violations and
21                       other improprieties, and in obtaining adequate compensation for the
22                       damages and injuries which DEFENDANT’s actions have inflicted upon
23                       the CALIFORNIA CLASS;
24                (f)    There is a community of interest in ensuring that the combined assets of
25                       DEFENDANT are sufficient to adequately compensate the members of
26                       the CALIFORNIA CLASS for the injuries sustained;
27                (g)    DEFENDANT has acted or refused to act on grounds generally applicable
28                                                 17
                                      CLASS ACTION COMPLAINT
                                      EXHIBIT A
                                       PAGE 31
 1                        to the CALIFORNIA CLASS, thereby making final class-wide relief
 2                        appropriate with respect to the CALIFORNIA CLASS as a whole;
 3                 (h)    The members of the CALIFORNIA CLASS are readily ascertainable from
 4                        the business records of DEFENDANT; and,
 5                 (i)    Class treatment provides manageable judicial treatment calculated to bring
 6                        a efficient and rapid conclusion to all litigation of all wage and hour
 7                        related claims arising out of the conduct of DEFENDANT as to the
 8                        members of the CALIFORNIA CLASS.
 9          33.    DEFENDANT maintains records from which the Court can ascertain and identify
10   by job title each of DEFENDANT’s employees who as have been systematically, intentionally
11   and uniformly subjected to DEFENDANT’s company policy, practices and procedures as herein
12   alleged. PLAINTIFF will seek leave to amend the Complaint to include any additional job titles
13   of similarly situated employees when they have been identified.
14
15                          THE CALIFORNIA LABOR SUB-CLASS
16          34.    PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth, Seventh and
17   Eighth causes of Action on behalf of a California sub-class, defined as all members of the
18   CALIFORNIA CLASS classified as non-exempt employees (the “CALIFORNIA LABOR
19   SUB-CLASS”) at any time during the period beginning on the date three (3) years prior to the
20   filing of the complaint and ending on the date as determined by the Court (the “CALIFORNIA
21   LABOR SUB-CLASS PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382. The amount in
22   controversy for the aggregate claim of CALIFORNIA LABOR SUB-CLASS Members is under
23   five million dollars ($5,000,000.00).
24          35.    DEFENDANT, as a matter of company policy, practice and procedure, and in
25   violation of the applicable Labor Code, Industrial Welfare Commission (“IWC”) Wage Order
26   requirements, and the applicable provisions of California law, intentionally, knowingly, and
27   wilfully, engaged in a practice whereby DEFENDANT failed to correctly calculate overtime
28                                                 18
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 32
 1   compensation for the overtime worked by PLAINTIFF and the other members of the
 2   CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
 3   work, required employees to perform this work and permitted or suffered to permit this
 4   overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
 5   CLASS Members overtime wages at the correct amount to which these employees are entitled
 6   in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling
 7   operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
 8   CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.
 9          36.    DEFENDANT maintains records from which the Court can ascertain and identify
10   by name and job title, each of DEFENDANT’s employees who have been systematically,
11   intentionally and uniformly subjected to DEFENDANT’s company policy, practices and
12   procedures as herein alleged. PLAINTIFF will seek leave to amend the complaint to include
13   any additional job titles of similarly situated employees when they have been identified.
14          37.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
15   CALIFORNIA LABOR SUB-CLASS Members is impracticable.
16          38.    Common questions of law and fact exist as to members of the CALIFORNIA
17   LABOR SUB-CLASS, including, but not limited, to the following:
18                 (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay
19                        overtime compensation to members of the CALIFORNIA LABOR SUB-
20                        CLASS in violation of the California Labor Code and California
21                        regulations and the applicable California Wage Order;
22                 (b)    Whether the members of the CALIFORNIA LABOR SUB-CLASS are
23                        entitled to overtime compensation for overtime worked under the overtime
24                        pay requirements of California law;
25                 (c)    Whether DEFENDANT failed to accurately record the applicable
26                        overtime rates for all overtime worked PLAINTIFF and the other
27                        members of the CALIFORNIA LABOR SUB-CLASS;
28                                                  19
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 33
 1                (d)    Whether DEFENDANT failed to provide PLAINTIFF and the other
 2                       members of the CALIFORNIA LABOR SUB-CLASS with legally
 3                       required uninterrupted thirty (30) minute meal breaks and rest periods;
 4                (e)    Whether DEFENDANT failed to provide PLAINTIFF and the other
 5                       members of the CALIFORNIA LABOR SUB-CLASS with accurate
 6                       itemized wage statements;
 7                (f)    Whether DEFENDANT has engaged in unfair competition by the
 8                       above-listed conduct;
 9                (g)    The proper measure of damages and penalties owed to the members of the
10                       CALIFORNIA LABOR SUB-CLASS; and,
11                (h)    Whether DEFENDANT’s conduct was willful.
12         39.    DEFENDANT, as a matter of company policy, practice and procedure, failed to
13   accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
14   Members and failed to provide accurate records of the applicable overtime rates for the
15   overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
16   Members, including PLAINTIFF, were non-exempt employees who were paid on an hourly
17   basis by DEFENDANT according to uniform and systematic company procedures as alleged
18   herein above. This business practice was uniformly applied to each and every member of the
19   CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
20   adjudicated on a class-wide basis.
21         40.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
22   under California law by:
23                (a)    Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
24                       PLAINTIFF and the members of the CALIFORNIA LABOR SUB-
25                       CLASS the correct overtime pay for which DEFENDANT is liable
26                       pursuant to Cal. Lab. Code § 1194 & § 1198;
27                (b)    Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by failing to
28                                               20
                                      CLASS ACTION COMPLAINT
                                          EXHIBIT A
                                           PAGE 34
 1                        accurately pay PLAINTIFF and the members of the CALIFORNIA
 2                        LABOR SUB-CLASS the correct minimum wage pay for which
 3                        DEFENDANT is liable pursuant to Cal. Lab. Code §§ 1194 and 1197;
 4                 (c)    Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
 5                        PLAINTIFF and the other members of the CALIFORNIA CLASS with
 6                        all legally required off-duty, uninterrupted thirty (30) minute meal breaks
 7                        and the legally required rest breaks; and,
 8                 (d)    Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFF and the
 9                        members of the CALIFORNIA LABOR SUB-CLASS with an accurate
10                        itemized statement in writing showing all accurate and applicable
11                        overtime rates in effect during the pay period and the corresponding
12                        amount of time worked at each overtime rate by the employee;
13                 (e)    Violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and
14                        the CALIFORNIA LABOR SUB-CLASS members with necessary
15                        expenses incurred in the discharge of their job duties; and,
16                 (f)    Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
17                        when an employee is discharged or quits from employment, the employer
18                        must pay the employee all wages due without abatement, by failing to
19                        tender full payment and/or restitution of wages owed or in the manner
20                        required by California law to the members of the CALIFORNIA LABOR
21                        SUB-CLASS who have terminated their employment.
22          41.    This Class Action meets the statutory prerequisites for the maintenance of a Class
23   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
24                 (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
25                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
26                        Members is impracticable and the disposition of their claims as a class
27                        will benefit the parties and the Court;
28                                                  21
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 35
 1                (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
 2                       that are raised in this Complaint are common to the CALIFORNIA
 3                       LABOR SUB-CLASS and will apply uniformly to every member of the
 4                       CALIFORNIA LABOR SUB-CLASS;
 5                (c)    The claims of the representative PLAINTIFF are typical of the claims of
 6                       each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF,
 7                       like all the other members of the CALIFORNIA LABOR SUB-CLASS,
 8                       was a non-exempt employee paid on an hourly basis and paid additional
 9                       non-discretionary incentive wages who was subjected to the
10                       DEFENDANT’s practice and policy which failed to pay the correct rate
11                       of overtime wages due to the CALIFORNIA LABOR SUB-CLASS for
12                       all overtime worked. PLAINTIFF sustained economic injury as a result
13                       of DEFENDANT’s employment practices. PLAINTIFF and the members
14                       of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
15                       identically harmed by the same unlawful, deceptive, unfair and pervasive
16                       pattern of misconduct engaged in by DEFENDANT; and,
17                (d)    The representative PLAINTIFF will fairly and adequately represent and
18                       protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
19                       retained counsel who are competent and experienced in Class Action
20                       litigation. There are no material conflicts between the claims of the
21                       representative PLAINTIFF and the members of the CALIFORNIA
22                       LABOR SUB-CLASS that would make class certification inappropriate.
23                       Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
24                       assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.
25         42.    In addition to meeting the statutory prerequisites to a Class Action, this action is
26   properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
27                (a)    Without class certification and determination of declaratory, injunctive,
28                                                 22
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 36
 1         statutory and other legal questions within the class format, prosecution of
 2         separate actions by individual members of the CALIFORNIA LABOR
 3         SUB-CLASS will create the risk of:
 4         1)     Inconsistent or varying adjudications with respect to individual
 5                members of the CALIFORNIA LABOR SUB-CLASS which
 6                would establish incompatible standards of conduct for the parties
 7                opposing the CALIFORNIA LABOR SUB-CLASS; or,
 8         2)     Adjudication with respect to individual members of the
 9                CALIFORNIA LABOR SUB-CLASS which would as a practical
10                matter be dispositive of interests of the other members not party to
11                the adjudication or substantially impair or impede their ability to
12                protect their interests.
13   (b)   The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted
14         or refused to act on grounds generally applicable to the CALIFORNIA
15         LABOR SUB-CLASS, making appropriate class-wide relief with respect
16         to the CALIFORNIA LABOR SUB-CLASS as a whole in that
17         DEFENDANT uniformly failed to pay all wages due. Including the
18         correct overtime rate, for all overtime worked by the members of the
19         CALIFORNIA LABOR SUB-CLASS as required by law;
20   (c)   Common questions of law and fact predominate as to the members of the
21         CALIFORNIA LABOR SUB-CLASS, with respect to the practices and
22         violations of California Law as listed above, and predominate over any
23         question affecting only individual CALIFORNIA LABOR SUB-CLASS
24         Members, and a Class Action is superior to other available methods for
25         the fair and efficient adjudication of the controversy, including
26         consideration of:
27         1)     The interests of the members of the CALIFORNIA LABOR SUB-
28                                   23
                        CLASS ACTION COMPLAINT
                        EXHIBIT A
                         PAGE 37
 1        CLASS in individually controlling the prosecution or defense of
 2        separate actions in that the substantial expense of individual
 3        actions will be avoided to recover the relatively small amount of
 4        economic losses sustained by the individual CALIFORNIA
 5        LABOR SUB-CLASS Members when compared to the substantial
 6        expense and burden of individual prosecution of this litigation;
 7   2)   Class certification will obviate the need for unduly duplicative
 8        litigation that would create the risk of:
 9        A.     Inconsistent or varying adjudications with respect to
10               individual members of the CALIFORNIA LABOR SUB-
11               CLASS, which would establish incompatible standards of
12               conduct for the DEFENDANT; and/or,
13        B.     Adjudications with respect to individual members of the
14               CALIFORNIA LABOR SUB-CLASS would as a practical
15               matter be dispositive of the interests of the other members
16               not parties to the adjudication or substantially impair or
17               impede their ability to protect their interests;
18   3)   In the context of wage litigation because a substantial number of
19        individual CALIFORNIA LABOR SUB-CLASS Members will
20        avoid asserting their legal rights out of fear of retaliation by
21        DEFENDANT, which may adversely affect an individual’s job
22        with DEFENDANT or with a subsequent employer, the Class
23        Action is the only means to assert their claims through a
24        representative; and,
25   4)   A class action is superior to other available methods for the fair
26        and efficient adjudication of this litigation because class treatment
27        will obviate the need for unduly and unnecessary duplicative
28                          24
                CLASS ACTION COMPLAINT
                EXHIBIT A
                 PAGE 38
 1                              litigation that is likely to result in the absence of certification of
 2                              this action pursuant to Cal. Code of Civ. Proc. § 382.
 3         43.    This Court should permit this action to be maintained as a Class Action pursuant
 4   to Cal. Code of Civ. Proc. § 382 because:
 5                (a)    The questions of law and fact common to the CALIFORNIA LABOR
 6                       SUB-CLASS predominate over any question affecting only individual
 7                       CALIFORNIA LABOR SUB-CLASS Members;
 8                (b)    A Class Action is superior to any other available method for the fair and
 9                       efficient adjudication of the claims of the members of the CALIFORNIA
10                       LABOR SUB-CLASS because in the context of employment litigation a
11                       substantial number of individual CALIFORNIA LABOR SUB-CLASS
12                       Members will avoid asserting their rights individually out of fear of
13                       retaliation or adverse impact on their employment;
14                (c)    The members of the CALIFORNIA LABOR SUB-CLASS are so
15                       numerous that it is impractical to bring all members of the CALIFORNIA
16                       LABOR SUB-CLASS before the Court;
17                (d)    PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS
18                       Members, will not be able to obtain effective and economic legal redress
19                       unless the action is maintained as a Class Action;
20                (e)    There is a community of interest in obtaining appropriate legal and
21                       equitable relief for the acts of unfair competition, statutory violations and
22                       other improprieties, and in obtaining adequate compensation for the
23                       damages and injuries which DEFENDANT’s actions have inflicted upon
24                       the CALIFORNIA LABOR SUB-CLASS;
25                (f)    There is a community of interest in ensuring that the combined assets of
26                       DEFENDANT are sufficient to adequately compensate the members of
27                       the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
28                                                 25
                                      CLASS ACTION COMPLAINT
                                      EXHIBIT A
                                       PAGE 39
 1                 (g)    DEFENDANT has acted or refused to act on grounds generally applicable
 2                        to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
 3                        wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
 4                        CLASS as a whole;
 5                 (h)    The members of the CALIFORNIA LABOR SUB-CLASS are readily
 6                        ascertainable from the business records of DEFENDANT.                 The
 7                        CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
 8                        CLASS Members classified as non-exempt employees during the
 9                        CALIFORNIA LABOR SUB-CLASS PERIOD; and,
10                 (i)    Class treatment provides manageable judicial treatment calculated to bring
11                        a efficient and rapid conclusion to all litigation of all wage and hour
12                        related claims arising out of the conduct of DEFENDANT as to the
13                        members of the CALIFORNIA LABOR SUB-CLASS.
14
15                                  FIRST CAUSE OF ACTION
16                                For Unlawful Business Practices
17                          [Cal. Bus. And Prof. Code §§ 17200, et seq.]
18        (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)
19          44.    PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
20   incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
21   Complaint.
22          45.    DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
23   Code § 17021.
24          46.    California Business & Professions Code §§ 17200, et seq. (the “UCL”) defines
25   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
26   17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
27   competition as follows:
28                                                 26
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 40
 1          Any person who engages, has engaged, or proposes to engage in unfair
            competition may be enjoined in any court of competent jurisdiction. The court
 2          may make such orders or judgments, including the appointment of a receiver, as
            may be necessary to prevent the use or employment by any person of any practice
 3          which constitutes unfair competition, as defined in this chapter, or as may be
            necessary to restore to any person in interest any money or property, real or
 4          personal, which may have been acquired by means of such unfair competition.
 5   Cal. Bus. & Prof. Code § 17203.
 6          47.    By the conduct alleged herein, DEFENDANT has engaged and continues to
 7   engage in a business practice which violates California law, including but not limited to, the
 8   applicable Wage Order(s), the California Code of Regulations and the California Labor Code
 9   including Sections 204, 210, 226.7, 510, 512, 1194, 1197, 1197.1, 1198, 2802, The Fair Labor
10   Standards Act and federal regulations promulgated thereunder, for which this Court should
11   issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code § 17203 as may
12   be necessary to prevent and remedy the conduct held to constitute unfair competition, including
13   restitution of wages wrongfully withheld.
14          48.    By the conduct alleged herein, DEFENDANT’s practices were unlawful and
15   unfair in that these practices violated public policy, were immoral, unethical, oppressive,
16   unscrupulous or substantially injurious to employees, and were without valid justification or
17   utility for which this Court should issue equitable and injunctive relief pursuant to Section
18   17203 of the California Business & Professions Code, including restitution of wages wrongfully
19   withheld.
20          49.    By the conduct alleged herein, DEFENDANT’s practices were deceptive and
21   fraudulent in that DEFENDANT’s uniform policy and practice failed to pay PLAINTIFF, and
22   other members of the CALIFORNIA CLASS, minimum and overtime wages for all time
23   worked, failed to accurately to record the applicable rate of all overtime worked, failed to pay
24   reporting time wages owed, failed to reimburse necessary business expenses incurred, and failed
25   to provide the required amount of overtime compensation due to a systematic miscalculation
26   of the overtime rate that cannot be justified, pursuant to the applicable Cal. Lab. Code, and
27   Industrial Welfare Commission requirements in violation of Cal. Bus. Code §§ 17200, et seq.,
28                                                 27
                                       CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 41
 1   and for which this Court should issue injunctive and equitable relief, pursuant to Cal. Bus. &
 2   Prof. Code § 17203, including restitution of wages wrongfully withheld.
 3          50.    By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
 4   unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFF and the
 5   other members of the CALIFORNIA CLASS to be underpaid during their employment with
 6   DEFENDANT.
 7          51.    By the conduct alleged herein, DEFENDANT’s practices were also unfair and
 8   deceptive in that DEFENDANT’s uniform policies, practices and procedures failed to provide
 9   mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.
10          52.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
11   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
12   meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
13   for each workday in which a second off-duty meal period was not timely provided for each ten
14   (10) hours of work.
15          53.    PLAINTIFF further demands on behalf of himself and on behalf of each
16   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty
17   paid rest period was not timely provided as required by law.
18          54.    By and through the unlawful and unfair business practices described herein,
19   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the
20   other members of the CALIFORNIA CLASS, including earned wages for all overtime worked,
21   and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
22   detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
23   to unfairly compete against competitors who comply with the law.
24          55.    All the acts described herein as violations of, among other things, the Industrial
25   Welfare Commission Wage Orders, the California Code of Regulations, and the California
26   Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
27   oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
28                                                 28
                                       CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 42
 1   deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
 2          56.    PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,
 3   and do, seek such relief as may be necessary to restore to them the money and property which
 4   DEFENDANT has acquired, or of which PLAINTIFF and the other members of the
 5   CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
 6   unfair business practices, including earned but unpaid wages for all overtime worked.
 7          57.    PLAINTIFF and the other members of the CALIFORNIA CLASS are further
 8   entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
 9   and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
10   engaging in any unlawful and unfair business practices in the future.
11          58.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,
12   speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
13   of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
14   As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the
15   other members of the CALIFORNIA CLASS have suffered and will continue to suffer
16   irreparable legal and economic harm unless DEFENDANT is restrained from continuing to
17   engage in these unlawful and unfair business practices.
18
19                                 SECOND CAUSE OF ACTION
20                           For Failure To Pay Overtime Compensation
21                           [Cal. Lab. Code §§ 204, 510, 1194 and 1198]
22       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
23                                             Defendants)
24          59.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
25   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
26   of this Complaint.
27          60.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
28                                                  29
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 43
 1   bring a claim for DEFENDANT’s willful and intentional violations of the California Labor
 2   Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure to
 3   accurately calculate the applicable rates for all overtime worked by PLAINTIFF and other
 4   members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT’s failure to properly
 5   compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
 6   including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
 7   any workweek.
 8          61.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
 9   public policy, an employer must timely pay its employees for all hours worked.
10          62.    Cal. Lab. Code § 510 further provides that employees in California shall not be
11   employed more than eight (8) hours per workday and/or more than forty (40) hours per
12   workweek unless they receive additional compensation beyond their regular wages in amounts
13   specified by law.
14          63.    Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
15   including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
16   Code § 1198 further states that the employment of an employee for longer hours than those
17   fixed by the Industrial Welfare Commission is unlawful.
18          64.    DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and
19   the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
20   amount of overtime worked and correct applicable overtime rate for the amount of overtime
21   they worked. As set forth herein, DEFENDANT’s uniform policy and practice was to
22   unlawfully and intentionally deny timely payment of wages due for the overtime worked by
23   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS, and
24   DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
25   all overtime worked.
26          65.    DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
27   without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
28                                                 30
                                       CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 44
 1   result of implementing a uniform policy and practice that denied accurate compensation to
 2   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS for all
 3   overtime worked, including, the work performed in excess of eight (8) hours in a workday
 4   and/or forty (40) hours in any workweek.
 5          66.    In committing these violations of the California Labor Code, DEFENDANT
 6   inaccurately calculated the amount of overtime worked and the applicable overtime rates and
 7   consequently underpaid the actual time worked by PLAINTIFF and other members of the
 8   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
 9   payment of all earned wages, and other benefits in violation of the California Labor Code, the
10   Industrial Welfare Commission requirements and other applicable laws and regulations.
11          67.    As a direct result of DEFENDANT’s unlawful wage practices as alleged herein,
12   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
13   receive full compensation for all overtime worked.
14          68.    Cal. Lab. Code § 515 sets out various categories of employees who are exempt
15   from the overtime requirements of the law. None of these exemptions are applicable to
16   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
17   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS are not subject
18   to a valid collective bargaining agreement that would preclude the causes of action contained
19   herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of himself and the
20   CALIFORNIA LABOR SUB-CLASS based on DEFENDANT’s violations of non-negotiable,
21   non-waiveable rights provided by the State of California.
22          69.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
23   other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked that
24   they were entitled to, constituting a failure to pay all earned wages.
25          70.    DEFENDANT failed to accurately pay PLAINTIFF and the other members of the
26   CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was in
27   excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
28                                                  31
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 45
 1   & 1198, even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 2   CLASS were required to work, and did in fact work, overtime as to which DEFENDANT failed
 3   to accurately record and pay using the applicable overtime rate as evidenced by
 4   DEFENDANT’s business records and witnessed by employees.
 5          71.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
 6   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 7   CLASS for the true time they worked, PLAINTIFF and the other members of the
 8   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
 9   injury in amounts which are presently unknown to them and which will be ascertained
10   according to proof at trial.
11          72.    DEFENDANT knew or should have known that PLAINTIFF and the other
12   members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
13   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
14   nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
15   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
16   pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
17   applicable overtime rate.
18          73.    In performing the acts and practices herein alleged in violation of California labor
19   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
20   all time worked and provide them with the requisite overtime compensation, DEFENDANT
21   acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and
22   the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
23   disregard for their legal rights, or the consequences to them, and with the despicable intent of
24   depriving them of their property and legal rights, and otherwise causing them injury in order
25   to increase company profits at the expense of these employees.
26          74.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
27   therefore request recovery of all unpaid wages, including overtime wages, according to proof,
28                                                  32
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 46
 1   interest, statutory costs, as well as the assessment of any statutory penalties against
 2   DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
 3   statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
 4   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT’S
 5   conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
 6   be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
 7   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s
 8   conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFF
 9   and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
10   statutory costs.
11
12                                   THIRD CAUSE OF ACTION
13                              For Failure To Pay Minimum Wages
14                           [Cal. Lab. Code §§ 1194, 1197 and 1197.1]
15                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
16                                   and Against All Defendants)
17          75.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
18   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
19   paragraphs of this Complaint.
20          76.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
21   bring a claim for DEFENDANT’s willful and intentional violations of the California Labor
22   Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure to
23   accurately calculate and pay minimum and reporting time wages to PLAINTIFF and
24   CALIFORNIA CLASS Members.
25          77.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
26   public policy, an employer must timely pay its employees for all hours worked.
27          78.    Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the
28                                                33
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 47
 1   commission is the minimum wage to be paid to employees, and the payment of a less wage than
 2   the minimum so fixed in unlawful.
 3          79.    Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
 4   including minimum wage compensation and interest thereon, together with the costs of suit.
 5          80.    DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and
 6   the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
 7   amount of time they work. As set forth herein, DEFENDANT’s uniform policy and practice
 8   was to unlawfully and intentionally deny timely payment of wages due to PLAINTIFF and the
 9   other members of the CALIFORNIA LABOR SUB-CLASS.
10          81.    DEFENDANT’s uniform pattern of unlawful wage and hour practices manifested,
11   without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
12   result of implementing a uniform policy and practice that denies accurate compensation to
13   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS in regards to
14   minimum wage pay.
15          82.    In committing these violations of the California Labor Code, DEFENDANT
16   inaccurately calculated the correct time worked and consequently underpaid the actual time
17   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
18   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and other
19   benefits in violation of the California Labor Code, the Industrial Welfare Commission
20   requirements and other applicable laws and regulations.
21          83.    As a direct result of DEFENDANT’s unlawful wage practices as alleged herein,
22   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
23   receive the correct minimum wage compensation for their time worked for DEFENDANT.
24          84.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
25   other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked that
26   they were entitled to, constituting a failure to pay all earned wages.
27          85.    By virtue of DEFENDANT’s unlawful failure to accurately pay all earned
28                                                  34
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 48
 1   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 2   CLASS for the true time they worked, PLAINTIFF and the other members of the
 3   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
 4   injury in amounts which are presently unknown to them and which will be ascertained
 5   according to proof at trial.
 6          86.    DEFENDANT knew or should have known that PLAINTIFF and the other
 7   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time
 8   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
 9   nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
10   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
11   pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
12   correct minimum wages for their time worked.
13          87.    In performing the acts and practices herein alleged in violation of California labor
14   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
15   all time worked and provide them with the requisite compensation, DEFENDANT acted and
16   continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and the other
17   members of the CALIFORNIA LABOR SUB-CLASS with a conscious and utter disregard for
18   their legal rights, or the consequences to them, and with the despicable intent of depriving them
19   of their property and legal rights, and otherwise causing them injury in order to increase
20   company profits at the expense of these employees.
21          88.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
22   therefore request recovery of all unpaid wages, according to proof, interest, statutory costs, as
23   well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided
24   by the California Labor Code and/or other applicable statutes. To the extent minimum wage
25   compensation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members
26   who have terminated their employment, DEFENDANT’s conduct also violates Labor Code §§
27   201 and/or 202, and therefore these individuals are also be entitled to waiting time penalties
28                                                  35
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 49
 1   under Cal. Lab. Code § 203, which penalties are sought herein on behalf of these
 2   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s conduct as alleged herein
 3   was willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA
 4   LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.
 5
 6                                 FOURTH CAUSE OF ACTION
 7                         For Failure to Provide Required Meal Periods
 8                                 [Cal. Lab. Code §§ 226.7 & 512 ]
 9       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
10                                             Defendants)
11          89.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
12   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
13   of this Complaint.
14          90.    During the CALIFORNIA CLASS PERIOD, from time to time, DEFENDANT
15   failed to provide all the legally required off-duty meal breaks to PLAINTIFF and the other
16   CALIFORNIA LABOR SUB-CLASS Members as required by the applicable Wage Order and
17   Labor Code. The nature of the work performed by PLAINTIFF and CALIFORNIA LABOR
18   SUB-CLASS MEMBERS did not prevent these employees from being relieved of all of their
19   duties for the legally required off-duty meal periods. As a result of their rigorous work
20   schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
21   time to time not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
22   DEFENDANT’s failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
23   Members with legally required meal breaks prior to their fifth (5th) hour of work is evidenced
24   by DEFENDANT’s business records. Further, DEFENDANT failed to provide PLAINTIFF
25   and CALIFORNIA LABOR SUB-CLASS Members with a second off-duty meal period from
26   time to time in which these employees were required by DEFENDANT to work ten (10) hours
27   of work. As a result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-
28                                                  36
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 50
 1   CLASS therefore forfeited meal breaks without additional compensation and in accordance with
 2   DEFENDANT’s strict corporate policy and practice.
 3           91.   DEFENDANT further violated California Labor Code §§ 226.7 and the applicable
 4   IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
 5   CLASS Members who were not provided a meal period, in accordance with the applicable
 6   Wage Order, one additional hour of compensation at each employee’s regular rate of pay for
 7   each workday that a meal period was not provided.
 8           92.   As a proximate result of the aforementioned violations, PLAINTIFF and
 9   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
10   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
11   suit.
12
13                                   FIFTH CAUSE OF ACTION
14                          For Failure to Provide Required Rest Periods
15                                 [Cal. Lab. Code §§ 226.7 & 512 ]
16       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
17                                             Defendants)
18           93.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
19   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
20   of this Complaint.
21           94.   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
22   time to time required to work in excess of four (4) hours without being provided ten (10) minute
23   rest periods. Further, these employees were denied their first rest periods of at least ten (10)
24   minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest
25   period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8) hours,
26   and a first, second and third rest period of at least ten (10) minutes for some shifts worked of
27   ten (10) hours or more from time to time. PLAINTIFF and other CALIFORNIA LABOR SUB-
28                                                  37
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 51
 1   CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
 2   their rigorous work schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS
 3   Members were periodically denied their proper rest periods by DEFENDANT and
 4   DEFENDANT’s managers.
 5           95.   DEFENDANT further violated California Labor Code §§ 226.7 and the applicable
 6   IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
 7   CLASS Members who were not provided a rest period, in accordance with the applicable Wage
 8   Order, one additional hour of compensation at each employee’s regular rate of pay for each
 9   workday that rest period was not provided.
10           96.   As a proximate result of the aforementioned violations, PLAINTIFF and
11   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
12   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
13   suit.
14
15                                     SIXTH CAUSE OF ACTION
16                      For Failure to Provide Accurate Itemized Statements
17                                       [Cal. Lab. Code § 226]
18       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
19                                             Defendants)
20           97.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
21   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
22   of this Complaint.
23           98.   Cal. Labor Code § 226 provides that an employer must furnish employees with
24   an “accurate itemized” statement in writing showing:
25           (1) gross wages earned,
26           (2) total hours worked by the employee, except for any employee whose compensation
27           is solely based on a salary and who is exempt from payment of overtime under
28                                                  38
                                         CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 52
 1          subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
 2          Commission,
 3          (3) the number of piecerate units earned and any applicable piece rate if the employee
 4          is paid on a piece-rate basis,
 5          (4) all deductions, provided that all deductions made on written orders of the employee
 6          may be aggregated and shown as one item,
 7          (5) net wages earned,
 8          (6) the inclusive dates of the period for which the employee is paid,
 9          (7) the name of the employee and his or her social security number, except that by
10          January 1, 2008, only the last four digits of his or her social security number or an
11          employee identification number other than a social security number may be shown on
12          the itemized statement,
13          (8) the name and address of the legal entity that is the employer, and
14          (9) all applicable hourly rates in effect during the pay period and the corresponding
15          number of hours worked at each hourly rate by the employee.
16          99.    From time to time, DEFENDANT also failed to provide PLAINTIFF and the
17   other members of the CALIFORNIA CLASS with complete and accurate wage statements
18   which failed to show, among other things, the correct gross and net wages earned and correct
19   amount of time worked. Cal. Lab. Code § 226 provides that every employer shall furnish each
20   of his or her employees with an accurate itemized wage statement in writing showing, among
21   other things, gross wages earned and all applicable hourly rates in effect during the pay period
22   and the corresponding amount of time worked at each hourly rate. Aside, from the violations
23   listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an itemized wage
24   statement that lists all the requirements under California Labor Code 226 et seq. As a result,
25   DEFENDANT from time to time provided PLAINTIFF and the other members of the
26   CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.
27          100.   DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
28                                                 39
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 53
 1   Code § 226, causing injury and damages to the PLAINTIFF and the other members of the
 2   CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
 3   expended calculating the correct rates for the overtime worked and the amount of employment
 4   taxes which were not properly paid to state and federal tax authorities. These damages are
 5   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA
 6   LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
 7   initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
 8   violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
 9   to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
10   PLAINTIFF and each respective member of the CALIFORNIA LABOR SUB-CLASS herein).
11
12                                 SEVENTH CAUSE OF ACTION
13                 For Failure to Reimburse Employees for Required Expenses
14                                      [Cal. Lab. Code § 2802]
15       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
16                                            Defendants)
17          101.   PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members
18   reallege and incorporate by this reference, as though fully set forth herein, the prior
19   paragraphs of this Complaint.
20          102.   Cal. Lab. Code § 2802 provides, in relevant part, that:
21          An employer shall indemnify his or her employee for all necessary expenditures
            or losses incurred by the employee in direct consequence of the discharge of his
22          or her duties, or of his or her obedience to the directions of the employer, even
            though unlawful, unless the employee, at the time of obeying the directions,
23          believed them to be unlawful.
24          103.   At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802, by
25   failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
26   members for required expenses incurred in the discharge of their job duties for DEFENDANT’s
27   benefit. DEFENDANT failed to reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-
28                                                  40
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 54
 1   CLASS members for expenses which included, but were not limited to, costs related to using
 2   their personal cellular phones on behalf of and for the benefit of DEFENDANT. Specifically,
 3   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were required by
 4   DEFENDANT to use their personal cellular phones in order to perform work related job tasks.
 5   DEFENDANT’s policy and practice was to not reimburse PLAINTIFF and the CALIFORNIA
 6   LABOR SUB-CLASS members for expenses resulting from using their personal cellular
 7   phones for DEFENDANT within the course and scope of their employment for DEFENDANT.
 8   These expenses were necessary to complete their principal job duties. DEFENDANT is
 9   estopped by DEFENDANT’s conduct to assert any waiver of this expectation. Although these
10   expenses were necessary expenses incurred by PLAINTIFF and the CALIFORNIA LABOR
11   SUB-CLASS members, DEFENDANT failed to indemnify and reimburse PLAINTIFF and the
12   CALIFORNIA LABOR SUB-CLASS members for these expenses as an employer is required
13   to do under the laws and regulations of California.
14          104.   PLAINTIFF therefore demands reimbursement for expenditures or losses incurred
15   by them and the CALIFORNIA LABOR SUB-CLASS members in the discharge of their job
16   duties for DEFENDANT, or their obedience to the directions of DEFENDANT, with interest
17   at the statutory rate and costs under Cal. Lab. Code § 2802.
18
                                       EIGHTH CAUSE OF ACTION
19
                                 For Failure to Pay Wages When Due
20
                                   [ Cal. Lab. Code §§ 201, 202, 203]
21
         (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
22
                                              Defendants)
23
            105.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
24
     reallege and incorporate by reference, as though fully set forth herein, the prior paragraphs of
25
     this Complaint.
26
            106.   Cal. Lab. Code § 200 provides that:
27
            As used in this article:
28                                                 41
                                         CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 55
 1          (a) "Wages" includes all amounts for labor performed by employees of every
            description, whether the amount is fixed or ascertained by the standard of time,
 2          task, piece, Commission basis, or other method of calculation.
            (b) "Labor" includes labor, work, or service whether rendered or performed under
 3          contract, subcontract, partnership, station plan, or other agreement if the labor to
            be paid for is performed personally by the person demanding payment.
 4
            107.   Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
 5
     an employee, the wages earned and unpaid at the time of discharge are due and payable
 6
     immediately.”
 7
            108.   Cal. Lab. Code § 202 provides, in relevant part, that:
 8
            If an employee not having a written contract for a definite period quits his or her
 9          employment, his or her wages shall become due and payable not later than 72
            hours thereafter, unless the employee has given 72 hours previous notice of his
10          or her intention to quit, in which case the employee is entitled to his or her wages
            at the time of quitting. Notwithstanding any other provision of law, an employee
11          who quits without providing a 72-hour notice shall be entitled to receive payment
            by mail if he or she so requests and designates a mailing address. The date of the
12          mailing shall constitute the date of payment for purposes of the requirement to
            provide payment within 72 hours of the notice of quitting.
13
            109.   There was no definite term in PLAINTIFF’s or any CALIFORNIA LABOR SUB-
14
     CLASS Members’ employment contract.
15
            110.   Cal. Lab. Code § 203 provides:
16
            If an employer willfully fails to pay, without abatement or reduction, in
17          accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee
            who is discharged or who quits, the wages of the employee shall continue as a
18          penalty from the due date thereof at the same rate until paid or until an action
            therefor is commenced; but the wages shall not continue for more than 30 days.
19
            111.   The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-CLASS
20
     Members terminated and DEFENDANT has not tendered payment of overtime wages, to these
21
     employees who actually worked overtime, as required by law.
22
            112.   Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
23
     members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF
24
     demands up to thirty days of pay as penalty for not paying all wages due at time of termination
25
     for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
26
     PERIOD, and demands an accounting and payment of all wages due, plus interest and statutory
27
     costs as allowed by law.
28                                                  42
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 56
 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and
 3   severally, as follows:
 4   1.     On behalf of the CALIFORNIA CLASS:
 5          A)     That the Court certify the First Cause of Action asserted by the CALIFORNIA
 6                 CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
 7          B)     An order temporarily, preliminarily and permanently enjoining and restraining
 8                 DEFENDANT from engaging in similar unlawful conduct as set forth herein;
 9          C)     An order requiring DEFENDANT to pay all wages and all sums unlawfuly
10                 withheld from compensation due to PLAINTIFF and the other members of the
11                 CALIFORNIA CLASS; and,
12          D)     Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a fluid fund
13                 for restitution of the sums incidental to DEFENDANT’s violations due to
14                 PLAINTIFF and to the other members of the CALIFORNIA CLASS.
15   2.     On behalf of the CALIFORNIA LABOR SUB-CLASS:
16          A)     That the Court certify the Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth
17                 Causes of Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class
18                 action pursuant to Cal. Code of Civ. Proc. § 382;
19          B)     Compensatory damages, according to proof at trial, including compensatory
20                 damages for overtime compensation due PLAINTIFF and the other members of
21                 the CALIFORNIA LABOR SUB-CLASS, during the applicable CALIFORNIA
22                 LABOR SUB-CLASS PERIOD plus interest thereon at the statutory rate;
23          C)     Meal and rest period compensation pursuant to California Labor Code Section
24                 226.7 and the applicable IWC Wage Order;
25          D)     The greater of all actual damages or fifty dollars ($50) for the initial pay period
26                 in which a violation occurs and one hundred dollars ($100) per each member of
27                 the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
28                                                 43
                                       CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 57
 1                period, not exceeding an aggregate penalty of four thousand dollars ($4,000), and
 2                an award of costs for violation of Cal. Lab. Code § 226;
 3         E)     The amount of the expenses PLAINTIFF and each member of the CALIFORNIA
 4                LABOR SUBCLASS incurred in the course of their job duties, plus interest, and
 5                costs of suit;
 6         F)     For liquidated damages pursuant to California Labor Code Sections 1194.2 and
 7                1197; and,
 8         G)     The wages of all terminated employees from the CALIFORNIA LABOR SUB-
 9                CLASS as a penalty from the due date thereof at the same rate until paid or until
10                an action therefore is commenced, in accordance with Cal. Lab. Code § 203.
11   3.    On all claims:
12         A)     An award of interest, including prejudgment interest at the legal rate;
13         B)     Such other and further relief as the Court deems just and equitable; and,
14         C)     An award of penalties, attorneys’ fees and cost of suit, as allowable under the law,
15                including, but not limited to, pursuant to Labor Code §226, §1194 and/or §2802.
16
17   Dated: January 28, 2020            BLUMENTHAL NORDREHAUG BHOWMIK
                                        DE BLOUW LLP
18
19
                                        By:
20                                             Norman B. Blumenthal
                                               Attorneys for Plaintiff
21
22
23
24
25
26
27
28                                                 44
                                       CLASS ACTION COMPLAINT
                                       EXHIBIT A
                                        PAGE 58
 1                              DEMAND FOR A JURY TRIAL
 2         PLAINTIFF demands a jury trial on issues triable to a jury.
 3
 4   Dated: January 28, 2020          BLUMENTHAL NORDREHAUG BHOWMIK
                                      DE BLOUW LLP
 5
 6
                                      By:
 7                                           Norman B. Blumenthal
                                             Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               45
                                     CLASS ACTION COMPLAINT
                                     EXHIBIT A
                                      PAGE 59
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
LOYAL SOURCE GOVERNMENT SERVICES LLC, a Limited
Liability Company, and Does 1 through 50, Inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTÁ DEMANDANDO EL DEMANDANTE):
ISMAEL ORTEGA, on behalf of the State of California, as a private
attorney general,

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
 continuación.
    Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
 que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrá quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Número del Caso):
(El nombre y dirección de la corte es):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
Central
330 W. Broadway, San Diego, CA 92101
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Norman Blumenthal (Bar # 68687)                                                                                       Fax No.: (858) 551-1232
Blumenthal Nordrehaug Bhowmik De Blouw LLP                                                                          Phone No.: (858) 551-1223
2255 Calle Clara, La Jolla, CA 92037
DATE:                                                                Clerk, by                                                                        , Deputy
(Fecha)                                                              (Secretario)                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.      as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                           X    on behalf of (specify):
                                                                            LOYAL SOURCE GOVERNMENT SERVICES LLC
                                      3.
                                           under:   X     CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                        other (specify):
                                      4.        by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use
                                                                      SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California
   SUM-100 [Rev. July 1, 2009]                                      EXHIBIT B                                                                    www.courtinfo.ca.gov
                                                                                                     LexisNexis® Automated California Judicial Council Forms
                                                                     PAGE 60
                                                                                                                                                                     CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                          FOR COURT USE ONLY
   Norman Blumenthal (Bar # 68687)
   Kyle Nordrehaug (Bar # 205975)
   Blumenthal Nordrehaug Bhowmik De Blouw LLP
   2255 Calle Clara, La Jolla, CA 92037
       TELEPHONE NO.: (858) 551-1223           FAX NO.: (858) 551-1232
  ATTORNEY FOR (Name): Plaintiff Ismael Ortega
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                   SAN DIEGO
       STREET ADDRESS:    330 W. Broadway
        MAILING ADDRESS: 330 W. Broadway
       CITY AND ZIP CODE: San Diego 92101

           BRANCH NAME: CENTRAL
     CASE NAME:
ISMAEL ORTEGA v. LOYAL SOURCE GOVERNMENT SERVICES LLC
                                                                                                                  CASE NUMBER:
       CIVIL CASE COVER SHEET                                       Complex Case Designation
  X        Unlimited       Limited
           (Amount         (Amount                     Counter              Joinder
                                                                                         JUDGE:
           demanded        demanded is          Filed with first appearance by defendant
           exceeds $25,000)$25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                              Items 1–6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                              Contract                                      Provisionally Complex Civil Litigation
             Auto (22)                                              Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400–3.403)
             Uninsured motorist (46)                                Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                      Other collections (09)                       Construction defect (10)
      Damage/Wrongful Death) Tort                                   Insurance coverage (18)                      Mass tort (40)
            Asbestos (04)                                          Other contract (37)                            Securities litigation (28)
             Product liability (24)                          Real Property                                        Environmental/Toxic tort (30)
             Medical malpractice (45)                              Eminent domain/Inverse                         Insurance coverage claims arising from the
             Other PI/PD/WD (23)                                   condemnation (14)                              above listed provisionally complex case
                                                                   Wrongful eviction (33)                         types (41)
      Non-PI/PD/WD (Other) Tort
             Business tort/unfair business practice (07)      Other real property (26)                     Enforcement of Judgment
             Civil rights (08)                           Unlawful Detainer                                       Enforcement of judgment (20)
             Defamation (13)                                  Commercial (31)                              Miscellaneous Civil Complaint
             Fraud (16)                                             Residential (32)                             RICO (27)
             Intellectual property (19)                             Drugs (38)                                   Other complaint (not specified above) (42)
             Professional negligence (25)                    Judicial Review                               Miscellaneous Civil Petition
           Other non-PI/PD/WD tort (35)                            Asset forfeiture (05)
                                                                                                                 Partnership and corporate governance (21)
      Employment                                                    Petition re: arbitration award (11)
                                                                                                                 Other petition (not specified above) (43)
           Wrongful termination (36)                                Writ of mandate (02)
       X     Other employment (15)                                  Other judicial review (39)
2. This case         is       X is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d.      Large number of witnesses
   b.       Extensive motion practice raising difficult or novel  e.      Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision

3.    Remedies sought (check all that apply): a. X monetary b.              nonmonetary; declaratory or injunctive relief                               c.         punitive
4.    Number of causes of action (specify): ONE (1)
5.    This case         is    X is not    a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:      April 10, 2020
                      Norman Blumenthal                                                          /s/ Norman Blumenthal
                                   (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                              NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                     Page 1 of 2
                                                                                                                      Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Form Adopted for Mandatory Use
                                                             CIVIL CASE COVER SHEET
  Judicial Council of California
   CM-010 [Rev. July 1, 2007]                                            EXHIBIT C                                            Cal. Standards of Judicial Administration, std. 3.10
                                                                                                                                                            www.courtinfo.ca.gov
                                                                                                            LexisNexis® Automated California Judicial Council Forms
                                                                          PAGE 61
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7067

PLAINTIFF(S) / PETITIONER(S):              Ismael Ortega

DEFENDANT(S) / RESPONDENT(S): Loyal Source Government Services LLC


 ORTEGA VS LOYAL SOURCE GOVERNMENT SERVICES LLC [IMAGED]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                             37-2020-00015529-CU-OE-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Eddie C Sturgeon                                                               Department: C-67

COMPLAINT/PETITION FILED: 05/26/2020

TYPE OF HEARING SCHEDULED                            DATE             TIME          DEPT               JUDGE
Civil Case Management Conference                      11/06/2020      10:30 am      C-67               Eddie C Sturgeon


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.
A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT’S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                           NOTICE OF CASE ASSIGNMENT
                                                                   EXHIBIT D
                                                                    PAGE 62
                              Superior Court of California
                                 County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program (“Program”). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court’s website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).
      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.
       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words “IMAGED FILE” in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2


                                                EXHIBIT D
                                                 PAGE 63
                                                                                                                              FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central

  PLAINTIFF(S):        Ismael Ortega

  DEFENDANT(S): Loyal Source Government Services LLC

  SHORT TITLE:         ORTEGA VS LOYAL SOURCE GOVERNMENT SERVICES LLC [IMAGED]

                            STIPULATION TO USE ALTERNATIVE                                                     CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                        37-2020-00015529-CU-OE-CTL

  Judge: Eddie C Sturgeon                                                                           Department: C-67

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.
            Mediation (court-connected)                                      Non-binding private arbitration

            Mediation (private)                                              Binding private arbitration

            Voluntary settlement conference (private)                        Non-binding judicial arbitration (discovery until 15 days before trial)

            Neutral evaluation (private)                                     Non-binding judicial arbitration (discovery until 30 days before trial)

            Other (specify e.g., private mini-trial, private judge, etc.):




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only):


  Date:                                                                                     Date:




  Name of Plaintiff                                                                         Name of Defendant




  Signature                                                                                 Signature



  Name of Plaintiff’s Attorney                                                              Name of Defendant’s Attorney




  Signature                                                                                 Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 05/27/2020                                                                                         JUDGE OF THE SUPERIOR COURT

SDSC CIV-359 (Rev 12-10)                                                                                                                                   Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
                                                                       EXHIBIT E
                                                                        PAGE 63
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00015529-CU-OE-CTL                    CASE TITLE: Ortega vs Loyal Source Government Services LLC [IMAGED


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side’s case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court’s ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator’s decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION
                                                        EXHIBIT E
                                                                                                                             Page: 1



                                                         PAGE 64
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court’s ADR webpage at www.sdcourt.ca.gov/adr and click on the
“Mediator Search” to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter III and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court’s ADR webpage at www.sdcourt.ca.gov/adr or contact the
court’s Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp/lowcost.




SDSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
                                                      EXHIBIT E
                                                       PAGE 65
